PD-1094&1095&1096-17


          Nos. PD-1094-17. PD-1095-17 & PD-1096-17

                             IN THE
               COURT OF CRIMINAL APPEALS
                 FOR THE STATE OF TEXAS



                     ANGELA D. FARMER,
                                   Appellant
                                v.

                    THE STATE OF TEXAS,
                                    Appellee


                APPELLANT'S PETITION FOR
                                                        rn(IDX DECEIVED IN
                                                        COURT OF CRIMINAL APPEALS
                 DISCRETIONARY REVIEW
                    Nos. 02-16-00110-CR
                                                                OCT 10 2017
                         02-16-00111-CR
                         02-16-00112-CR
                                                           Deana Williamson, Clerk
                      COURT OF APPEALS
             FOR THE SECOND DISTRICT OF TEXAS

                ON APPEAL FROM CAUSE Nos.
                1418882D, 1418885D& 1418887D

               In the Criminal District Court No. Two
                       Tarrant County, Texas


                                     JACKV. STRICKLAND
                                     State Bar No. 19397000
ORAL ARGUMENT                        909 Throckmorton Street
 REQUESTED                           Fort Worth, Texas 76102
                                     Tel: (817) 338-1000
                                     Fax:(817)338-1020
                                     jvstricklandl 943@gmail.com

                                     COUNSEL FOR APPELLANT
                                           (Appeal Only)
Envelope Details


  Print this page

  Case # PD-1094&1095&1096-17
   Case Information
   Location                               Court Of Criminal Appeals
   Date Filed                             10/09/2017 03:36:42 PM
   Case Number                            PD-1094&1095&1096-17
   Case Description
   Assigned to Judge
   Attorney                               Jack Strickland
   Firm Name                              Law Offices of Harmony M. Schuerman
   Filed By                               Harmony Schuerman
   Filer Type                             Not Applicable
   Fees
   Convenience Fee                        $0.00
   Total Court Case Fees                  $0.00
   Total Court Party Fees                 $0.00
   Total Court Filing Fees                $0.00
   Total Court Service Fees               $0.00
   Total Filing & Service Fees            $0.00
   Total Service Tax Fees                 $0.00
   Total Provider Service Fees            $0.00
   Total Provider Tax Fees                $0.00
   Grand Total                            $0.00
   Payment
   Account Name                           HMS Business Visa
   Transaction Amount                     $0.00
   Transaction Response
   Transaction ID                         31006836
   Order #

   Petition for Discretionary Review
   Filing Type                                                              EFileAndServe
   Filing Code                                                              Petition for Discretionary Review
   Filing Description                                                       Appellant's Petition for Discretionary Review
   Reference Number                                                         19397000-A Farmer.PDR
                                                                            Attached is Appellant's Petition for Discretionary
   Comments                                                                 Review re: Angela D. Farmer PD-1094-17, PD-1095-
                                                                            17 & PD-1096-17. Thank you.
   Status                                                                   Rejected
   Fees
   Court Fee                                                                $0.00
   Service Fee                                                              $0.00
   Rejection Information
   Rejection
             Time     Rejection Comment

https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=9b930021-c62b-4d4c-a616-856a2521c073[10/10/2017 9:13:56 AM]
Envelope Details

   Reason
           10/10/2017 The petition for discretionary review does not contain the identity of Judge, Parties
   Other   09:10:03 and Counsel [Rule 68.4(a)]. You have ten days to tender a corrected petition for
           AM         discretionary review.
   Documents
   Lead Document             Angela Farmer.PDR.pdf                                   [Original]


   eService Details
                                                                                                                                Date/Time
   Name/Email                                             Firm                  Service Type         Status      Served
                                                                                                                                Opened
                                                          Law Office of
   Jack V. Strickland
                                                          Jack V.               EServe               Sent        Yes            Not Opened
   jvstrickland1943@gmail.com
                                                          Strickland
   Stacey M. Soule                                                              EServe               Sent        Yes            Not Opened
   stacey.soule@spa.texas.gov
                                          Tarrant County
   Landon A. Wade                         District       EServe                                      Error       No             Not Opened
   coaappellatealerts@tarrantcountytx.com Attorney's
                                          Office




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=9b930021-c62b-4d4c-a616-856a2521c073[10/10/2017 9:13:56 AM]